Title: William Temple Franklin to David Hartley, 21 May 1783
From: Franklin, William Temple
To: Hartley, David


          After Hartley gave his proposed article to the American peace
            commissioners on the evening of May 21 (see Hartley’s memorial and proposed article,
            [May 19]), the Americans withdrew for discussion. Unsure of whether Hartley had the
            authority to sign it without consultation with his court, they decided to pose the
            question in writing. John Adams drafted a letter, and Franklin suggested that it be sent
            under Temple’s signature. The present letter is Temple’s adaptation of Adams’ draft.
          The next morning, Adams drafted a formal proposal for a temporary trade agreement that
            adapted Hartley’s proposal. He inserted an article calling for the ministers to be
            nominated and vested with full powers to conclude a permanent commercial treaty, and
            incorporated Hartley’s article almost verbatim as Article 2.
          Around the same time, John Jay also drafted a provisional trade convention. While there
            is no evidence that Jay’s three articles were ever presented to Hartley, the issues they
            raised were certainly discussed (see the annotation below), and the commissioners copied
              them into the legation letterbooks. The first
            article banned the British importation of slaves into America, “It being the Intention
            of the said States intirely to prohibit the Importation thereof.” The second granted
            Ireland the right to negotiate its own trade agreements with the United States. The
            third emphasized the strictly temporary character of the convention, as “the Discussion
            of Questions respecting reciprocity has in forming of it been avoided.”
         
          
            Sir
            Paris May 21st 1783
          
          The American Ministers have done me the honour to direct me to present you their
            Compliments, and to desire to be informed, whether the Proposition you made them this
            Evening, is such as you can agree to & subscribe without further Instructions or
            Information from your Court?
          I have the honour to be Sir, Your most obedient & most humble Servt
          
            W T Franklin
            His Excellency D Hartley Esqr
          
         
          Notation by David Hartley: Answered in
            person—That I would write to London for special instructions
        